Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Office Action
The response on 07/22/2022 has been entered and made of record.
Response to Arguments
Applicant has amended claims 1,3,4,7, 9-13, 15 and 16 and added a new claim 19. Currently, claims 1-19 are pending in this application.
Applicant’s argument filed on 07/22/2022 have been fully considered but are not persuasive. 

Applicant on Page 14 discloses:
As shown above, Lindemann discloses a matcher module for authenticating a 
user based on comparing the extracted features of the user with the biometric template data stored on the client and generate a score and/or yes/no response based on similarity. The biometric template data is result from enrollment process wherein the user enrolls a facial image and other biometric data with the device. Thus, the comparison performed by matcher module uses actual data of user and expected data of user to determine authentication based on the score or yes/no result. 
In sharp contrast, the authentication server as recited in claim 1, compares the 
one or more parameters of the users with reference parameters that are generated using an Al based learning algorithm, wherein the authentication server validates the one or more parameters by generating a modified score based on the comparison of the one or more parameters with the reference parameters. 
Thus, firstly, the expected data of user to determine authentication in Lindemann cannot be equated with the generated reference parameters of the user retrieved from a database based on priority index of the user. Secondly, the authentication of user based on score or yes/no result as disclosed in Lindemann cannot be equated with validation of one or more parameters based on a modified score generated on comparison of the one or more parameters with the reference parameters, as claimed in claim 1. 
Therefore, Applicant respectfully submits that Lindemann does not discloses or anticipate anything about "retrieving, by the authentication server, reference parameters of the user from a database based on the priority index, where the reference parameters are generated using a first Artificial Intelligence (AI) based learning algorithm; comparing, by the authentication server, the one or more parameters with the reference parameters to generate a modified score for validating the one or more parameters," as recited in amended claim 1 (emphasis added). 

In reply, the Examiner would like to point out the current claim language “retrieving, by the authentication server, reference parameter of the user from a database based on the priority index”. In paragraph [0307], Lindemann explicitly discloses eye movement or facial recognition (which can be considered reference parameters as they can be used for user authentication) are stored in a database (index) and can be retrieved to be used for comparison. As a result, the arguments are not persuasive and the rejection is therefore maintained. 

Regarding the newly added limitation “where the reference parameters are generated using a first Artificial Intelligence (AI) based learning algorithm” the Examiner would like to point out paragraph [0312] of Lindemann where he discloses reference parameters such as eye tracking data is generated by incorporating an eye tracking module that LEARNS a user’s specific characteristic of eye-movement triggered by different types of images which can later be used for assurance. With the eye tracking module learning user specific characters it is easily implied there is some sort of AI algorithm that is allowing the module to do that specific function. As a result, the arguments are not persuasive and the rejection is therefore maintained. 

Finally, regarding the limitation “comparing, by the authentication server, the one or more parameters with the reference parameters to generate a modified score for validating the one or more parameter”, the Examiner would like to point out paragraph [0002] of Lindemann where he discloses a matcher module that can be used to compare extracted features (parameters) with their data stored in a secure storage which in hand can be used to GENERATE A SCORE based on the similarity between the extracted and the reference data. As a result, the arguments are not persuasive and the rejection is therefore maintained. 


Further, with regard to the claim limitation "where the reference parameters are generated using a first Artificial Intelligence (AI) based learning algorithm," as recited in amended claim 1, the Examiner alleges that the above-mentioned portion of Desai suggests an Al or ML technique for biometric authentication by processing, retrieving or extracting user information such as voiceprint information, fingerprint data, retinal scan, location and compare that data collected to the current information of the user to verify. Applicant respectfully disagrees. 
Applicant respectfully submits that Desai merely suggests processing, retrieving and extracting user information. Desai does not, however, discloses or suggests generating reference parameters of the user using Al or ML techniques, as required in claim 1 for comparing with the one or more parameters in order to validate the one or more parameters of user. 
Therefore, Lindemann and Desai, whether considered alone or in combination, do not disclose or suggest at least the feature of "retrieving, by the authentication server, reference parameters of the user from a database based on the priority index, where the reference parameters are generated using a first Artificial Intelligence (AI) based learning algorithm; comparing, by the authentication server, the one or more parameters with the reference parameters to generate a modified score for validating the one or more parameters," as recited in independent claim 1 (emphases added). -15- 
Application No.: 16/695,361Attorney Docket No.: 11612.0886-00000Further, Lim does not cure the above-mentioned deficiencies of Lindemann and Desai. 
Therefore, Applicant respectfully submits that claim 1 are allowable. 

Regarding the applicant’s argument, the Examiner would like to once again point out paragraph [0312] of Lindemann regarding “generating reference parameters of the user using AI or ML techniques”. The tracking module is able to LEARN user specific characteristic giving the implication of some type of algorithm being used in order to differentiate different user characteristics.  As a result, the arguments are not persuasive and the rejection is therefore maintained. 
Also, while the applicant argues that Desai does not disclose or suggests generating reference parameters of the user using AI or ML techniques, the Examiner would like to point out Column
7 lines 36-60 where Desai discloses the use of a motion sensor to determine tremor signature (which can also be considered a type of reference parameter as it can be used to authenticate a user). In order to find the tremor signature, the raw data from the motion sensor is sent to a motion analysis engine (which can be AI or ML) where the data is processed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5-8,11-14,17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindemann (US20180191695).

Regarding Claim 1,7 and 13, Lindemann discloses a method of detecting false authentication of a user from a device connected to a network, the method comprising: 
receiving, by an authentication server, one or more parameters associated with the user while the user is logging in to at least one application among a plurality of applications in the device connected to the network; ((Paragraph [0143 lines 1-4]) Examiner Notation (E.N.) The relying party receives the users request and analyzes the data such as user location while attempting to log in.)
generating, by the authentication server, a score by associating a binary value to the one or more parameters, wherein the score is indicative of a priority index associated with the user;
((Paragraph [0264 lines 3-6]) E.N. The matcher module compares the extracted features and generates a score and a yes/no response which reads upon the binary values as 1 is considered to be ‘yes’ while a 0 is considered to be a ‘no’)
 retrieving, by the authentication server, reference parameters of the user from a database based on the priority index, 
((Paragraph [0307] E.N. The reference parameters such as eye movement or facial recognition is stored in a database where it can be retrieved and used to compare with the user and generate a score.)
where the reference parameters are generated using a first Artificial Intelligence (AI) based learning algorithm; (Paragraph [0312] E.N. reference parameters such as eye tracking data is generated by incorporating an eye tracking module that LEARN a user’s specific characteristic of eye-movement triggered by different types of images which later can be used to generate assurance.)
comparing, by the authentication server, the one or more parameters with the reference parameters to generate a modified score for validating the one or more parameters (Paragraph [0002] E.N. A matcher module is used to compare extracted features (parameters) with data stored in a secure data storage and generate a score based on the similarity between the extracted and the reference data.)
 and allowing, by the authentication server, the user to access the at least one application upon successful validation;
((Paragraph [0251 lines 2-3]) E.N. If the authentication is successful then the transaction completed by the user is permitted)
 or performing, by the authentication server, upon unsuccessful validation, providing one or more queries to the user; ((Paragraph [0389 lines 1-4]) E.N. If the authentication is unsuccessful, the user may be required to provide more information)
 and determining a false authentication of the user based on a response received from the user for the one or more queries, wherein the user is denied access to the at least one application.
((Paragraph [0389 lines 4-5]) E.N. If the additional information is not sufficient, then the transaction is denied)

Lindemann further discloses a processor; and a memory communicatively coupled to the processor, wherein the memory stores the processor executable instructions. (Paragraph [0764])

Regarding Claim 2,8 and 14, Lindemann teaches the method, server and non-transitory computer readable medium of claims 1,7 and 13. Lindemann further teaches wherein the one or more parameters comprises at least one of biometric details of the user, user credentials, and physical information of the user. ((Paragraph [0231 lines 4-7] E.N. Physical information of the user such as fingerprint or facial structure can be used for authentication)
Regarding Claim 5,11 and 17 Lindemann teaches the method, server and non-transitory computer readable medium of claims 1,7 and 13. Lindemann further teaches wherein providing the one or more queries is based on at least one of validation of the one or more parameters, user details, one or more Internet of Things (IoT) devices associated with the user, and a location of the user. (Paragraph [0407] E.N. If the location is expected and normal, the transaction is allowed however, if the location is different from the normal location, the transaction is not competed as the user may not be a legitimate user.)

Regarding Claim 6,12 and 18 Lindemann teaches the method, server and non-transitory computer readable medium of claims 1,7 and 13. Lindemann further teaches wherein the user is denied access to the at least one application by isolating the device from the network using techniques comprising at least one of containerization, virtualization, or disabling a network adapter of the device.
((Paragraph [0228] E.N. The device can block transactions as well as reduce unauthorized access by limiting the location from where the users can even attempt authorization. It is inherent that if the user isn’t even able to attempt authorization, the user/device is isolated from the network as it will not be able to access the authorization.

Regarding Claim 19, Lindemann teaches the method of Claim 1. Lindemann further teaches wherein the reference parameters generated by the first AI based learning algorithm indicates at least one of a threshold, a lower limit and an upper limit of the one or more parameters (Paragraph [0223] E.N. reference parameter such as temperature data collected by a temperature sensor can be used in relation with a correlation score, if the various threshold level (limit) is reached. For example, when a first threshold is triggered, the correlation score is lowered as the temperature increases and another threshold is triggered, the correlation score is continuously lowered for each threshold reached.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3,9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann (US20180191695) in view of Desai (US10824703B1).

	Regarding Claims 3, 9 and 15 Lindemann in view of Desai teaches the method, server and non-transitory computer readable medium of claims 1,7 and 13. Lindemann does not, but in related art Desai teaches wherein the reference parameters are generated by the first based learning algorithm using the one or more parameters captured while the user is interacting with the device. ((Col 4 lines 9-26) E.N. An AI or ML technique may be employed for biometric authentication by processing, retrieving or extracting user information such as voiceprint information, fingerprint data, retinal scan, location and compare that data collected to the current information of the user to verify.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Lindemann in view of Desai because Lindemann fails to explicitly disclose using Artificial Intelligence to generate parameters which is disclosed by Desai. Incorporating the teachings of Desai to Lindemann allows for an authentication system to add AI or ML algorithms to better enhance the parameters as well as continually improve or update the parameters.   

Claim 4,10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann (US20180191695) in view of Lim (WO2017018926).

Regarding Claims 4, 10 and 16 Lindemann in view of Lim teaches the method, server and non-transitory computer readable medium of claims 1,7 and 13. Lindemann further teaches wherein validating the one or more parameters comprises: generating the modified score based on the comparison of the one or more parameters with the reference parameters; (Paragraph [0264 lines 1-5]
and determining one of the successful validation and the unsuccessful validation using the modified score. (Paragraph [0264 lines 6-7])
Lindemann does not but in related art, Lim teaches and a second Artificial Intelligence (AI) based learning algorithm. ((Page 13 Paragraph 4 and Page 14 Paragraph 1) E.N. The Second AI based learning algorithm can be a K-NN algorithm that stores all available samples and classifies new data based on the similarity measure of the samples.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Lindemann in view of Lim because Lindemann fails to explicitly disclose using AI based learning algorithm to verify the parameter which is taught by Lim. Incorporating the teachings of Lim to Lindemann allows for a system to verify the parameters used for authenticating a user onto a device. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AAYUSH ARYAL/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435